DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 11/24/2021, are acknowledged, and have been fully considered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/10/2022 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Allowable Subject Matter
Claims 1, 4-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowed:
	For claims 1, 16 and 20, OKADA et al. (U.S. 20180054643) disclose controller 130 selects the second channel while analyzing the information regarding the service concerned in the period of outputting the first channel signal (channel signal Sc1). Controller 130 compares the individual receiving states of the first channel under output and the selected second channel with each other, and based on a result of this comparison, switches the signal to be outputted from the first channel signal (channel signal Sc1) to the second channel signal (channel signal Sc2); Agarwal et al. (U.S. 20120311173) disclose analyzing the first wireless channel to generate channel utilization statistics; and comparing the channel utilization statistics to a second predetermined threshold(s), wherein the step of triggering selection of a second wireless channel is further dependent on a determination that the channel utilization statistics exceed the second predetermined threshold(s); and Witherspoon et al. (U.S. 20070063818) disclose a control system coupled to the transceiver and configured to select an interrogation frequency channel, analyze a signal in a second frequency channel, and selectively enable transmission of an interrogation signal in the interrogation .
	For claims 4-15 and 18-19, the claims are dependent on claims 1 and 16.  Therefore, the claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/17/2022